Citation Nr: 0303914	
Decision Date: 03/06/03    Archive Date: 03/18/03

DOCKET NO.  00-05 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for non-Hodgkin's 
lymphoma as a result of exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to May 1966.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Cheyenne, Wyoming, Department of Veterans Affairs (VA) 
Regional Office (RO) which determined that new and material 
evidence had not been submitted to reopen the claim for 
service connection for non-Hodgkin's lymphoma as a result of 
exposure to Agent Orange.  

This case was previously before the Board and was remanded to 
the RO in May 2001.  

The Board notes that during the pendency of this appeal, the 
RO reopened, in June 2002, the veteran's previously denied 
claim for service connection for non-Hodgkin's lymphoma as a 
result of exposure to Agent Orange, and considered that claim 
on the merits.  However, the Board must make its own initial 
determination as to whether new and material evidence has 
been presented to reopen the veteran's claim.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Therefore, the 
issue is properly framed as listed on the title page above.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  An unappealed rating decision in March 1991 denied 
service connection for non-Hodgkin's lymphoma as a result of 
exposure to Agent Orange.

3.  Evidence received since the March 1991 rating decision 
does not bear directly and substantially upon the specific 
matter under consideration and, when considered alone or 
together with all of the evidence, both old and new, is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has not been received and the claim 
for service connection for non-Hodgkin's lymphoma as a result 
of exposure to Agent Orange is not reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 1991 & Supp. 2002); 38 C.F.R. § 3.156 (as in 
effect prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA."  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002); See also Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not reaching that question.  The Board 
notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of enactment.  Further, the regulations issued to 
implement the VCAA are to be applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

The Board further notes that in Bernklau, supra., the Federal 
Circuit stated:

We recently held in Dyment v. Principi, No. 
00-7075, 20002, U.S. App LEXIS 7606, 2002 WL 
733978, at 7 (Fed. Cir. Apr. 24, 2002), [*23] 
"that section 3(a) of the VCAA, unlike 
section 4, was not intended to be given 
retroactive effect." That decision was 
plainly correct.  The Supreme Court has 
instructed that when a new law makes clear 
that it is retroactive, an appellate court 
must apply that law in reviewing judgments 
still on appeal that were rendered before the 
law was enacted, and must alter the outcome 
accordingly.' (Citations omitted.)  But the 
Supreme Court has also held repeatedly that 
federal legislation is to be construed to 
avoid retroactivity unless we can discern 
clear congressional intent for that result. 
See, e.g., Landgraf  [v. USI Film Products, 
511 U.S. 211 (1995)] at 270 ("Since the 
early days of this Court, we have declined to 
give retroactive effect to statutes burdening 
private rights unless Congress had made clear 
its intent."); Bowen v. Georgetown Univ. 
Hosp., 488 U.S. 204, 208, 102 L. Ed. 2d 493, 
109 S. Ct. 468 (1988) ("Congressional 
enactments and administrative rules will not 
be construed to have retroactive effect 
unless their language requires this 
result."). And the Court has emphasized that 
"the standard for finding such unambiguous 
direction is a demanding one. 'Cases where 
this Court [i.e., the Supreme Court] has 
found truly 'retroactive' effect adequately 
authorized by statute have involved statutory 
language that was so clear that it could 
sustain only one interpretation.'" (Citations 
omitted.) (Emphasis added.) 

The Board finds that this language would appear to challenge 
the viability of Karnas, supra., and its progeny.  For 
purposes of this decision, however, the Board will continue 
to follow Karnas.
 
The Board finds that VA has met its duty to assist the 
veteran in the development of the claim on appeal under VCAA.  
By virtue of the February 2000 Statement of the Case (SOC), 
and the June 2002 Supplemental Statements of the Case (SSOC), 
the veteran was provided notice of the information, medical 
evidence or lay evidence necessary to substantiate the claim 
on appeal.  The SOC and subsequent SSOC also notified the 
veteran of the pertinent laws and regulations, as well as her 
due process rights.  

Additionally, the Board finds that all relevant evidence 
necessary for an equitable resolution of the issues on appeal 
has been identified and obtained.  The evidence of record 
includes the veteran's service medical records, VA and 
private outpatient treatment records, and a report of VA 
examination.  The RO completed the development ordered in the 
Board's May 2001 remand.  In a statement received in August 
2001, the veteran indicated that she had no further evidence 
to submit.  


The record reflects that the veteran received detailed 
information as to not only what evidence was required to 
substantiate the claim, but also as to the obligations of VA 
and the veteran in obtaining evidence.  In this regard, the 
Board particularly notes the RO letter to the veteran in June 
2001.  This letter not only explained in plain language what 
evidence was needed to substantiate the claim, it also 
explained what the essential contents of that evidence must 
be, and advised the claimant of both what VA would do to 
obtain evidence and what type of evidence she should submit 
on her own behalf.  Hence, the Board concludes that the 
correspondence discussed above demonstrates compliance with 
VA's notification requirements to the extent required by law.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

Since the veteran has already been informed of the evidence 
needed to substantiate her claim and of the notification 
requirements, there is no further action which need be 
undertaken to comply with the provisions of the VCAA, and the 
veteran and her representative have pointed to no actions 
they believe need be taken.  Therefore, there is no prejudice 
to the veteran in the Board proceeding to adjudicate the 
merits of the claim.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

A review of the record reveals that the veteran's original 
claim for service connection for non-Hodgkin's lymphoma as a 
result of exposure to Agent Orange was denied by the RO in 
March 1991.  That month, the veteran was advised of her 
procedural and appellate rights.  The denial became final 
when she did not complete an appeal of the determination 
within one year of notice thereof.  38 U.S.C.A. § 7105.

The evidence of record at the time of the March 1991 decision 
included service medical records, private outpatient 
treatment records and a report of VA examination in January 
1991.  Both the treatment records and the VA examination 
report reflect that the veteran had non-Hodgkin's lymphoma.  
In an August 1990 statement, she reported that she knew that 
chemicals were loaded on ships from Charleston, S.C., and 
every day she went to work she had to stand outside and wait 
for the bus at a location directly in front of the docks.  At 
the January 1991 VA examination, the claimant reported that 
she was "not directly exposed to Agent Orange" but worked at 
the Charleston Naval Base where she reported Agent Orange was 
loaded for overseas shipment "but she never handled the 
substance directly."  The VA examination report states that 
it is unlikely that the veteran's non-Hodgkin's lymphoma was 
due to toxic chemical or Agent Orange exposure.

The basis of the RO's March 1991 denial was that the veteran 
was not exposed to Agent Orange.  

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the [Board] 
shall reopen the claim and review the former disposition of 
the claim."  Therefore, once a RO decision becomes final 
under section 7105(c), absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (as in 
effect prior to August 29, 2001).

The evidence added to the record since the March 1991 rating 
decision consists of VA outpatient treatment records and 
documentation reflecting attempts by the RO to verify whether 
the veteran was exposed to Agent Orange in service.  

The Board notes that there is no dispute that the veteran has 
non-Hodgkin's lymphoma.  The central conflict in this matter 
concerns her allegation of exposure to Agent Orange in 
service.  There is no showing or allegation of service in the 
Republic of Vietnam.  The veteran maintains, however, that 
she was exposed to Agent Orange at the Charleston, S.C., 
Naval Base.  In her statements made in conjunction with her 
original claim in 1990 and 1991, she did not allege direct 
exposure.  In conjunction with her application to reopen in 
1999, however, she now alleges that she was exposed directly 
to what she reports was Agent Orange during apparently a 
handling accident at Charleston, S.C., Naval Base sometime 
between September and October 1966.  The veteran further 
alleges that the effects of the alleged accident were quite 
dramatic and that a portion of the base was shut down due to 
this alleged event.

While the additional VA medical records secured can be 
considered "new" in that they were not record at the time 
of the 1991 rating decision, they are not "material" 
because they provide no reasonable possibility of aiding the 
claim, since the existence of non-Hodgkin's lymphoma post 
service is not in dispute.  

Likewise, while the documentation reflecting RO attempts to 
verify Agent Orange exposure can be considered "new" it is 
not material because it does not show that she was exposed to 
Agent Orange in service.  An April 2002 report of contact 
shows that the National Archives Records Administration 
(NARA) failed to establish that Agent Orange was shipped 
through Charleston, S.C. Naval Base.  A May 2002 report of 
contact shows that a contact person at the U.S. Navy Research 
Laboratory indicated that the accident as alleged by the 
veteran could not have happened as all shipments of Agent 
Orange were shipped to Gulfport, Mississippi, and shipped on 
Merchant Marine ships.  No naval ships were ever used to take 
Agent Orange to Vietnam.  The contact person further 
explained that even if a container had broken open that they 
would have never closed a base for this reason.  The normal 
procedure for containing this defoliant was to simply 
pressure wash the surface and let the substance go down the 
drain, or over the side of the dock into the water.  He 
indicated that at the time that this chemical agent was being 
used the regulations were a little different then present day 
requirements to handle chemical spills.  

Based on the fact that none of the additional evidence added 
to the record since the 1991 decision, most particularly 
statements from the NARA and the U.S. Naval Research 
Laboratory, verifies that the veteran was ever exposed to 
Agent Orange in service, the Board finds that the additional 
evidence is not both new and material.  Therefore, the claim 
for service connection for non-Hodgkin's lymphoma as a result 
of exposure to Agent Orange is not reopened.  As the claim is 
not reopened, the Board does not have to weigh the evidence 
for and against the claim on the merits.  38 U.S.C.A. § 5107.


ORDER

The veteran's application to reopen the claim for service 
connection for non-Hodgkin's lymphoma as a result of Agent 
Orange is denied.



	                        
____________________________________________
	RICHARD B. FRANK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

